DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed October 7, 2021 has been fully considered and entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 10, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 2007/0062337 A1). 
Regarding claims 1, 10, and 20; Dai et al. discloses a preform (holey glass preform; see paragraph 94 and Figures 4A-4C) for making a vortex optical fiber (PBG fiber having a lower refractive index core surrounded by a photonic crystal cladding; see paragraph 4), comprising: 
a single glass cylinder (421) formed substantially of a single cylinder of silicon dioxide (silica, which is silicon dioxide; see paragraphs 53, 57, 58, and 61, wherein soft soot body 121 is formed of silica, and the silica soot body 121 is consolidated to form single glass cylinder 421; see Figures 1-4) that defines a core portion (core; see annotated Figure 4C below) of a first diameter having a first index of refraction value (the core inherently has a first index of refraction value) along a longitudinal axis (longitudinal axis; see Figure 4B, annotated below) of the single glass cylinder (421) and a cladding portion (cladding; see annotated Figure 4C below) having a second index 5of refraction value (the cladding inherently has a second index of refraction value) surrounding the core portion (see Figures 4B and 4C, annotated below; the examiner notes that the preform 421 in which the mandrel 115 has been removed, as indicated by the arrow in Figure 4A, includes a hole within a core region and that the core region is formed by the photonic band-gap structure created by the lattice of holes 449 in the surrounding cladding region); 

    PNG
    media_image1.png
    724
    698
    media_image1.png
    Greyscale

wherein the single glass cylinder (421) further defines a first hole (first hole; see Figures 4B and 4C, annotated above) of a second diameter smaller than the first diameter (the diameter of the first hole is smaller than the diameter of the core; see Figure 4b and 4c, annotated above) along the longitudinal axis from the first end (first end; see Figure 4B, annotated above) of the single glass cylinder (421) to a second end (second end; see Figure 4B, annotated above) of the single glass cylinder (421) completely through the core portion (core) of the single glass cylinder 
wherein an index of refraction profile is defined (i.e. established by) by the first hole (first hole) and 15the plurality of second holes (449) rather than by doping of the core portion (core) and the cladding portion (cladding) of the single glass cylinder (421), the index of refraction profile containing a valley along the longitudinal axis (longitudinal axis) of the single glass cylinder (421; the first hole inherently forms a valley in the refractive index profile along the longitudinal axis because the first hole because the refractive index of air is 1) and a pair of peaks along edges of the core portion (core) with the cladding portion (cladding; a pair of refractive index peaks is inherently formed by the silica material of perform 421 located between the first hole and the lattice of second holes 449 forming the photonic bandgap structure because the solid silica material without holes has a higher refractive index of approximately 1.5, and the cladding portion with the lattice of holes with have a lowered refractive index due to the presence of the holes in the cladding region, which lower the refractive index therein due to the fact that air has a lower refractive index than silica; see annotated Figure 4B below);
further wherein the glass cylinder defining the plurality of holes enables the vortex optical fiber generated from the preform (421) to support propagation of optical signals including orthogonal functions (preform 421 of Dai et al. discloses all of the claimed structural limitations of the preform as discussed above and thus inherently possess all of the functions that are presumed to be inherent to the claimed preform, including the function of forming an optical fiber that supports propagation of optical signals including orthogonal functions).

    PNG
    media_image2.png
    895
    818
    media_image2.png
    Greyscale


Regarding claims 3 and 12; the plurality of holes (449) comprise a plurality of drilled holes in the single glass cylinder (421; see paragraphs 30-35, and 52; see Figure 3 and 4a-4c).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874